        Case 1:16-cv-12538-NMG Document 542 Filed 06/12/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



 Malden Transportation, Inc. et. al,                 C.A. No. 1:16-cv-12538-NMG

        Plaintiffs,                                  consolidated with:

v.                                                   C.A. No. 1:16-cv-12651-NMG;
                                                     C.A. No. 1:17-cv-10142-NMG;
Uber Technologies, Inc. and Rasier, LLC,             C.A. No. 1:17-cv-10180-NMG;
                                                     C.A. No. 1:17-cv-10316-NMG;
        Defendants.                                  C.A. No. 1:17-cv-10598-NMG; and
                                                     C.A. No. 1:17-cv-10586-NMG



 This Status Report is being filed only in connection with: C.A. Nos. 1:16-cv-12538-NMG, 1:16-
 cv-12651-NMG, 1:17-cv-10180-NMG, 1:17-cv-10316-NMG, 1:17-cv-10598-NMG, and 1:17-
 cv-10586-NMG

                  JOINT STATUS REPORT REGARDING SETTLEMENT

       Plaintiffs in the above actions have reached an agreement in principle with Uber to resolve

their claims on a consensual basis. The parties are working out the details of the settlement

agreement and hope to execute that agreement in the coming weeks.



June 12, 2019                               Respectfully submitted,



 /s/ Joseph S. Sano                              /s/ Darin M. Colucci
 Joseph S. Sano (BBO # 545706)                   Darin M. Colucci (BBO #563232)
 Thomas C. O’Konski (BBO# 378265)                Brendan R. Pitts (BBO #673308)
 Paul J. Hayes (BBO# 227000)                     Colucci, Colucci, Marcus & Flavin, P.C.
 Prince Lobel Tye LLP                            424 Adams Street
 One International Place, Suite 3700             Milton, MA 02186
 Boston, MA 02110                                Telephone: (617) 698-6000
 Telephone: (617) 456-8000                       darin@coluccilaw.com
 tokonski@princelobel.com                        bpitts@coluccilaw.com
 phayes@princelobel.com
                                                 Attorneys for Plaintiffs in Taxi Maintenance
        Case 1:16-cv-12538-NMG Document 542 Filed 06/12/19 Page 2 of 3



 Attorneys for Plaintiffs in Malden, Dot, and
 Max Luc

 /s/ Christopher G. Timson
 Christopher G. Timson (BBO #553120)
 Law Offices of Christopher G. Timson,
 P.C.
 89 Access Road, Suite 21
 Norwood, MA 02062
 Telephone: (781) 551-8900
 ctimson@timsonlaw.com
 cgt@timsonlaw.com

 Attorneys for Plaintiffs in Gill & Gill and
 Sycoone


/s/ Michael N. Sheetz
Michael N. Sheetz (BBO #548776)
Adam S. Gershenson (BBO #671296)
Timothy W. Cook (BBO# 688688)
Cooley LLP
500 Boylston Street Boston, MA 02116
Tel.: (617) 937-2300
Fax: (617) 937-2400
msheetz@cooley.com
agershenson@cooley.com
tcook@cooley.com

Beatriz Mejia (pro hac vice)
Cooley LLP
101 California Street, 5th Floor
San Francisco, CA 94111
Tel: (415) 693-2000
Fax: (415) 693-2222
mejiab@cooley.com

Counsel for Defendants Uber Technologies, Inc. and Rasier, LLC




                                                2
        Case 1:16-cv-12538-NMG Document 542 Filed 06/12/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       IT IS HEREBY CERTIFIED that on this 12th day of June, 2019, the foregoing document

was filed through the ECF system and will be sent electronically to the registered participants on

the Notice of Electronic Filing and paper copies will be sent to any non-registered participants.

                                                     /s/ Julianne Landsvik
                                                     Julianne Landsvik




                                                 3
